Citation Nr: 1433308	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  12-22 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for residuals of a Freiburg infarction of the left second metatarsophalangeal joint with effusion and degenerative arthritis, currently rated 30 percent disabling.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The Veteran had active service from October 1996 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied an increased rating.

The Veteran testified at a personal hearing before a Veterans Law Judge at the RO in March 2013.  A transcript of the proceeding is of record.  Subsequently, she was informed by letter dated in March 2014 that the judge who presided at the hearing had retired and was not available to make a decision on her claim.  She was given the opportunity to appear for another hearing.  Although she indicated in the returned form that she would appear for another hearing, in her accompanying letter she stated that she only wanted to appear for another hearing if it was necessary.  An additional hearing is not necessary.  Therefore, the Board has proceeded to review the case without scheduling another hearing.

The issue of entitlement to service connection for a back disability, secondary to residuals of a Freiburg infarction of the left second metatarsophalangeal joint with effusion and degenerative arthritis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  


REMAND

At the March 2013 hearing before a Veterans Law Judge, the Veteran testified that her left foot disability had worsened since her March 2010 VA examination and requested a new examination.  Due to the passage of time and the Veteran's assertions, the Board finds that additional development is warranted to determine the current nature, extent, severity, and manifestations of her service-connected left foot disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request the names and addresses of all medical care providers who treated her for a left foot disability since March 2010.  After securing any necessary releases, obtain those records.  

2.  Obtain any VA medical records since March 2010.

3.  Schedule the Veteran for a VA joints examination to ascertain the current severity of the service-connected left foot disability.  The examiner should review the claims file and should note that review in the report.  All studies or tests deemed necessary should be conducted.  All pertinent symptomatology and findings pertaining to the left foot should be reported in detail, including range of motion studies, and a complete discussion of any specific functional impairment associated with the disability.  The examiner should specifically state whether or not there is loss of use of the foot such that no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2) (2013).

4.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

